DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-23, 25, 27, 32-34, 37 (species HCDRs of SEQ ID NO. 1 or 33, 65 or 97 and 129, LCDRs of SEQ ID NO. 161, 181 and 129, VH of SEQ ID NO. 236 and VL of SEQ ID NO. 256) in the reply filed on 9/2/21 is acknowledged. In an interview with Raj Pai, he confirmed that the election of LCDRs of SEQ ID NO. 161, 181 and 129 was a mistake and should have been SEQ ID NO. 161, 181 and 201).  In the reply filed 9/2/21, applicant states that claims 1-22, 32-34, 37 and 40 read on the elected species.  The Examiner has also found that claims 23 and 27 read on the elected species.
Claims 25 and 38 are withdrawn from consideration as being drawn to a non-elected inventions.
Claims 1-23, 27, 32-34, 37 and 40, as they read on the elected species, are currently under examination.
Specification
 The substitute specification filed 7/7/2020 has been entered.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The subject matter of claim 17 is not found in the specification.  However, since the specification .

Information Disclosure Statement
	The IDSs filed 7/25/18, 12/17/18, 4/4/19, 8/27/2020 and 1/22/21 have been considered and initialed copies of the PTO-1449s are enclosed.

Claim Objections
Claims 1-14, 16-23, 32-34, 37 and 40 are objected to because of the following informalities:  they contain non-elected species.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 Claim 5 states that the non-natural amino acid residues is compound 30.  Compound 30 does not further limit the non-natural amino acid residues found in claim 2.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claims 1-23, 32-34, 37 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
 In the claims, it is not clear if the non-natural amino acid residues is where the payload/linker attaches.
In claims 6 and 14, it is not clear what is meant by “antibody bearing the indicated bond”.    Which indicated bond?
In claim 9, the terminology “comprising at least one of SEQ ID NOs: 1 and 33;…” (emphasis added) is confusing because “at least one” means that both SEQ ID NO. 1 and 33 can be in the antibody and having 2 CDRH1s in the same variable region heavy chain is not proper.  Similar issues arise with CDR-H2.


 
Claims 1-10, 16-23, 32-34 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an antibody containing all 6 CDRs, does not reasonably provide enablement for a fragment containing less than 6 CDRs.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states on page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the 

The specification discloses only intact antibodies containing all 6 CDRs.  The specification does not enable a fragment which does not contain 6 CDRs and bind antigen.  With respect to antibodies to CD74, Geneve et al Monoclonal Antibodies in Immunodiagnosis and Immunotherapy vol. 33 p. 221 (2014) and Martin et al, Leukemia & Lymphoma, vol 56 p. 3065 (2015) disclose antibodies that bind CD74 and these antibodies have all 6 CDRs.  
The claims encompass a fragment which does not contain a full set of 6 CDRs.  It is well established in the art that the formation of an intact antigen-binding site of all antibodies requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30).  Even minor changes Casset et al. (2003) BBRC 307, 198-205, which constructed a peptide mimetic of an anti-CD4 monoclonal antibody binding site by rational design and the peptide was designed with 27 residues formed by residues from 5 CDRs (see entire document).  Casset et al. also states that although CDR H3 is at the center of most if not all antigen interactions, clearly other CDRs play an important role in the recognition process (page 199, left col.) and this is demonstrated in this work by using all CDRs except L2 and additionally using a framework residue located just before the H3 (see page 202, left col.).  
Id. at 1619-20.  Humanized antibodies comprise only the CDRs, or in some cases an abbreviated subset of residues within the CDRs, of a parental rodent antibody in the context of human framework sequences.  Id. at Section 4.  All of the CDRs of the heavy and light chain, in their proper order of CDR1, then 2, then 3, and in the context of framework sequences which maintain their required conformation are generally required to produce a humanized antibody in which the heavy and light chains associate to form an antigen-binding region that binds the same antigen as the parental rodent antibody.  Id. at Section 4.  Almagro provides a detailed discussion regarding various methods of humanization, including rationale design approaches and empirical approaches based on random screening.  Almagro, Sections 4 and 5.  
Applicants have provided insufficient evidence or nexus that would lead the skilled artisan to predict the ability of producing an antibody fragment containing fewer than 6 CDRs, resulting in a humanized antibody that retains the antigen specificity of 
Therefore, in view of the lack of guidance in the specification and in view of the discussion above one of skill in the art would be required to perform undue experimentation in order to practice the claimed invention as it pertains to a method of producing an antibody fragment.  Undue experimentation would be required to produce the invention commensurate with the scope of the claims from the written disclosure alone.

	

Claims 1-10, 16-23, 32-34 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., binding to antigen, high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor, 97 USPQ2d at 1875 (“[T]he application only provides amino acid sequence information (a molecular description of the antibody) for a single mouse variable region, i.e., the variable region that the mouse A2 antibody and the chimeric antibody have in common.  However, the mouse variable region sequence does not serve as a stepping stone to identifying a human variable region within the scope of the  claims.”).  A chimeric antibody shares the full heavy and light chain variable regions with the corresponding mouse antibody; that is, the structure shared between a mouse and chimeric antibody would generally be expected to conserve the antigen binding activity.
Even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
Additionally, “An adequate written description must contain enough information about the actual makeup of the claimed products—“a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials,” which may be present in “functional” terminology “when the art has established a correlation between structure and function.” Ariad, 598 F.3d at 1350. But both in this case and in our previous cases, it has been, at the least, hotly disputed that knowledge of the chemical structure of an antigen gives the required kind of structure-identifying information about the corresponding antibodies.”  Amgen Inc v. Sanofi 124 USPQ2d 1354, 1361 (Fed. Cir. 2017).  “Further, the “newly characterized antigen” test flouts basic legal principles of the written description requirement. Section 112 requires a “written description of the invention.” But this test allows patentees to claim antibodies by describing something that is not the invention, i.e., the antigen. The test thus contradicts the statutory “quid pro quo” of the patent system where “one describes an invention, and, if the law's other requirements are met, one obtains a patent.” Ariad, 598 F.3d at 1345.”  Amgen at 1362.  

In the instant case, the specification discloses only intact antibodies containing all 6 CDRs.  The specification does not describe a fragment which does not contain 6 CDRs and bind antigen.  The state of the art shows that antibodies to CD74 are known in the art and these antibodies contain a complete set of CDRs.  See Geneve et al Monoclonal Antibodies in Immunodiagnosis and Immunotherapy vol. 33 p. 221 (2014) and Martin et al, Leukemia & Lymphoma, vol 56 p. 3065 (2015).
The claims encompass a fragment which does not contain a full set of 6 CDRs.  It is well established in the art that the formation of an intact antigen-binding site of all antibodies requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”).  The Id. at 1619-20.  Humanized antibodies comprise only the CDRs, or in some cases an abbreviated subset of residues within the CDRs, of a parental rodent antibody in the context of human framework sequences.  Id. at Section 4.  All of the CDRs of the heavy and light chain, in their proper order of CDR1, then 2, then 3, and in the context of framework sequences which maintain their required conformation are generally required to produce a humanized antibody in which the heavy and light chains associate to form an antigen-binding region that binds the same Id. at Section 4.  Almagro provides a detailed discussion regarding various methods of humanization, including rationale design approaches and empirical approaches based on random screening.  Almagro, Sections 4 and 5.   Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al(Proc. Natl. Acad. Sci. USA 1982 Vol. 79: page 1979).  Rudikoff et al teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.  It is unlikely that humanized antibody, humanized scFv and fragments thereof as defined by the claims, which may contain less than the full complement of CDRs from the heavy and light chain variable regions have the required binding function. Pascalis et al (The Journal of Immunology (2002) 169, 3076-3084) demonstrate that grafting of the CDRs into a human framework was performed by grafting CDR residues and maintaining framework residues that were deemed essential for preserving the structural integrity of the antigen binding site (see page 3079, right col.).  Although abbreviated CDR residues were used in the constructs, some residues in all 6 CDRs were used for the constructs (see page 3080, left col.).  The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site, is underscored by Casset et al. (2003) BBRC 307, 198-205, which constructed a peptide mimetic of an anti-CD4 monoclonal antibody binding site by rational design and the peptide was designed with 27 residues formed by residues from 5 CDRs (see entire document).  Casset et al. also states that although CDR H3 is at the center of most if not all antigen interactions, clearly other CDRs play an important role in the recognition 
In view of the above, it is the Examiner’s position that applicants have not adequately described the claimed invention and have not shown that they have possession of an antibody fragment containing fewer than 6 CDRs that retained binding.  



Claims 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.

The claims are drawn to antibodies comprising a VH of SEQ ID NO. 236 and a VL of SEQ ID NO. 256 and variants thereof. While the amino acid sequences of SEQ ID NO: 236 and 256 are adequately described in the specification as-filed, thereby providing an adequate basis for SEQ ID NO:236 and 256; there is insufficient written description as to the identity of variants to the aforementioned sequences that would still maintain the function of the polypeptide (i.e. binding CD74).  Consequently, the specification does not provide an adequate written description for antibodies containing variants of VH of SEQ ID NO. 236 and variants of VL of SEQ ID NO. 256. 

   Adequate written description requires more than a mere statement that it is part of the invention.  The sequence itself is required.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.  (See page 1117.)  The specification does not clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.  (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-13, 16-23, 32-34, 37 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Thanos et al US 2014/0046030 or Thanos et al US 9738724] in view of Penta et al WO 2016/014434 (priority to 7/22/2014), Kline WO 2016/123582 (priority to 1/30/2015), Hampl et al US 2014/00933495, Park et al EP 953639 and Lonberg et al WO 2016/081748 (priority to 11/21/2014).  Since Thanos ‘724 is the patent that issued from Thanos ‘603, for brevity, all citations made in the rejection below will be to the ‘603 document.
Thanos et al disclose antibody drug conjugates using antibodies with non-natural amino acid residues at site specific positions, wherein the site specific mutations are at HC404, HC121, HC180, HC241, HC221, HC136, HC25, HC40, HC 119, HC190, HC222, HC 19, HC52 and HC70 according to Kabat or Chothia numbering and at LC 22, LC7 and LC152 according to Kabat or Chothia numbering (summary, (para 74-123 and Table1 and entire reference).  Substitutions at these specific sites results in antibodies that have advantageous production yields, solubility, binding and/or activity (para 6+, para 130).  The non-natural amino acids can be those selected from the group consisting of p-acetyl-L-phenylalanine, O-methyl-L- tyrosine, an -3-(2-naphthyl)alanine, 3-methyl-phenylalanine, O-4-allyl-L-tyrosine, 4-propyl-L- tyrosine, a tri-O-acetyl-GcNAc3-serine, L-Dopa, fluorinated phenylalanine, isopropyl-L- phenylalanine, p-azido-L-phenylalanine, p-acyl-L- phenylalanine, p-benzoyl-L-phenylalanine, L-phosphoserine, phosphonoserine, 010-9232-5765/5/AMERICAS2phosphonotyrosine, p-iodo-phenylalanine, p-bromophenylalanine, p-
The only difference between the reference and the instant invention is the antibodies of CD74, wherein the antibodies comprise HCDRs of SEQ ID NO. 1 or 33, 65 or 97 and 129, LCDRs of SEQ ID NO. 161, 181 and 129, VH of SEQ ID NO. 236 and VL of SEQ ID NO. 256, the conjugate comprising formulas of claim 6, the antibodies comprising contact regions of SEQ ID NO. 304 and 305, the antibodies being aglycosylated or having the Tm1 or Tm2 of claims 32-33 and the payloads being amantins or hemiasterlins.
Penta et al disclose antibodies to CD74 wherein the antibody comprises SEQ ID NO. 267 (which has applicant’s SEQ ID NO. 161, 181 and 201), SEQ ID NO. 268 (which is applicant’s SEQ ID NO: 256), SEQ ID NO. 239 (which is applicant’s SEQ ID NO: 236, SEQ ID NO. 294 (which has applicant’s SEQ ID NO: 33, 97 and 129) and SEQ ID NO. 229 (which comprises applicant’s SEQ ID NO: 229) (para 59-241. Summary and entire reference).  The antibodies are of the isotype IgA, IgG, IgD, IgE or 
Kline et al disclose hemisterlins conjugation therapy wherein the payload is hemiasterlin and the conjugations have the formulas of 101a and 101b (which as the same as the structures of applicant’s claim 6—formulas 101a and 101b) and these conjugates are used for the treatment of cancer (summary and entire reference)
Hampl et al discloses that therapeutics moieties such as maytansines (DM1), auristatin (MMAE, MMAF) and amanitins (para 236) are known in the art are cytotoxic, anti-cancer agents and can be used in conjugation therapy for the treatment of hjyperproliferative disorders (also see entire reference).
	Constant regions of applicant’s SEQ ID NO: 304 and 305 are well known in the art.  Lonberg et al discloses SEQ ID NO: 127 and 131 (which are applicant’s constant regions of SEQ ID NO 304-305, respectively).  Park et al discloses SEQ ID NO. 22 and 20 (which are applicant’s constant regions of SEQ ID NO 304-305, respectively).  
Since Thanos discloses antibody drug conjugates using antibodies with non-natural amino acid residues at site specific positions, wherein the site specific mutations are at HC404, HC121, HC180, HC241, HC221, HC136, HC25, HC40, HC 119, HC190, HC222, HC 19, HC52 and HC70 according to Kabat or Chothia numbering and at LC 22, LC7 and LC152 according to Kabat or Chothia numbering and that these 
With respect to the instructions in the kit, the printed matter on a label or package insert does not lend patentable weight as a limitation of the claimed product, composition, or article of manufacture, absent a functional relationship between the label or package insert and the product, composition, or article of manufacture.
In re Haller 73 USPQ 403 (CCPA 1947), where it is held that application of printed matter to old article cannot render the article patentable.  In the opinion text of In re Haller, it is stated that: Whether the statement of intended use appears merely in the claim or in a label on the product is immaterial so far as the question of patentability is concerned...In accordance with the patent statutes, an article or composition of matter, in order to patentable, must not only be useful and involve invention, but must also be new.  If there is no novelty in an article or composition itself, then a patent cannot be properly granted on the article or composition, regardless of the use for which it is intended.  The difficulty is not that there can never be invention in discovering a new process involving the use of an old article, but that the statues make no provision for patenting of an article or composition which is not, in and of itself, new. 
	Also see In re Venezia 189 USPQ 49 (CCPA 1976), where kits are drawn to the structural attributes of interrelated component parts and not to activities that may or may not occur.  Further, In re Miller 164 USPQ 46 (CCPA 1969)  and In re Gulak (CA FC)217 USPQ 401 relate to a mathematical device and to a measuring cup respectively.  In each of these cases, the printed matter is considered a patentable distinction because the function of the device depends upon the printed matter itself which is a part of the substrate; without the printed indicia or numbers, the substrates lose their function.  Such is not the case with the instantly claimed articles.  The antibodies of the claimed articles remain fully functional absent the labeling or printed instructions for use. 

	Thus the instructions for use included in a kit or article manufacture constitute an “intended use” for that kit or article of manufacture. Intended use does not impart patentable weight to a product.  See MPEP 2111.03:
Intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967);   In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963). 
	In the instant case, the claims are drawn to an article of manufacture which comprises a CD74 conjugate, and labeling instructions.  The intended use which is recited on the label or package insert lacks a function relationship to the antibody because the insert or label does not physically or chemically affect the chemical nature of the antibody within the article of manufacture, and furthermore, the antibody can still be used by the skilled artisan for other purposes.  Therefore the conjugates which are comprised within the article of manufacture are unpatentable over the prior art conjugates, because they function equally effectively with or without the labeling, and no functional relationship exists between the instructions for use and the conjugates. 





Claims 1-13, 16-23, 32-34, 37 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Thanos et al US 2015/0017187 or Thanos et al US 964039] in view of Penta et al WO 2016/014434 (priority to 7/22/2014), Kline WO 2016/123582 (priority to 1/30/2015), Hampl et al US 2014/00933495, Park et al EP 953639 and Lonberg et al WO 2016/081748 (priority to 11/21/2014).  Since Thanos ‘039 is the patent that issued from Thanos ‘187, for brevity, all citations made in the rejection below will be to the ‘187 document unless otherwise stated.
Thanos et al disclose antibody drug conjugates using antibodies with non-natural amino acid residues at site specific positions, wherein the site specific mutations are at HC404, HC121, HC180, HC241, HC221, HC136, HC25, HC40, HC 119, HC190, HC222, HC 19, HC52 and HC70 according to Kabat or Chothia numbering and at LC 22, LC7 and LC152 according to Kabat or Chothia numbering (summary, (para 95-162 and entire reference).  Substitutions at these specific sites results in antibodies that have advantageous production yields, solubility, binding and/or activity (para 6+, para 130).  The non-natural amino acids can be those selected from the group consisting of p-acetyl-L-phenylalanine, O-methyl-L- tyrosine, an -3-(2-naphthyl)alanine, 3-methyl-
The only difference between the reference and the instant invention is the antibodies of CD74, wherein the antibodies comprise HCDRs of SEQ ID NO. 1 or 33, 65 or 97 and 129, LCDRs of SEQ ID NO. 161, 181 and 129, VH of SEQ ID NO. 236 and VL of SEQ ID NO. 256, the conjugate comprising formulas of claim 6, the antibodies comprising contact regions of SEQ ID NO. 304 and 305, the antibodies being aglycosylated or having the Tm1 or Tm2 of claims 32-33 and the payloads being amantins.

Kline et al disclose hemisterlins conjugation therapy wherein the payload is hemiasterlin and the conjugations have the formulas of 101a and 101b (which as the same as the structures of applicant’s claim 6—formulas 101a and 101b) and these conjugates are used for the treatment of cancer (summary and entire reference)
Hampl et al discloses that therapeutics moieties such as maytansines (DM1), auristatin (MMAE, MMAF) and amanitins (para 236) are known in the art are cytotoxic, anti-cancer agents and can be used in conjugation therapy for the treatment of hjyperproliferative disorders (also see entire reference).
Constant regions of applicant’s SEQ ID NO: 304 and 305 are well known in the art.  Lonberg et al discloses SEQ ID NO: 127 and 131 (which are applicant’s constant 
Since Thanos discloses antibody drug conjugates using antibodies with non-natural amino acid residues at site specific positions, wherein the site specific mutations are at HC404, HC121, HC180, HC241, HC221, HC136, HC25, HC40, HC 119, HC190, HC222, HC 19, HC52 and HC70 according to Kabat or Chothia numbering and at LC 22, LC7 and LC152 according to Kabat or Chothia numbering and that these substitutions results in antibodies that have advantageous production yields, solubility, binding and/or activity and that antibodies that are known in the art can be used, and since Penta discloses that antibodies to CD74 (the same antibodies as claimed by applicant, including the same isotype, same fragments and same thermostabilities) are known in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the antibodies of Penta in the conjugates of Thanos with the expected benefit of getting antibodies with advantageous production yields, solubility, binding and/or activity.  Since Kline discloses that hemiasterlin conjugation therapy using compounds 101a and 101b (which are the same as applicant’s compounds 101a and 101b) are known in the cancer treatment art, it also would have been obvious to use the compounds of 101a and 101b in the conjugates resulting from the combination of Thanos and Penta for the treatment of cancer.  Since Hampl discloses that maytansines (DM1), auristatin (MMAE, MMAF) and amanitins are known in the art are cytotoxic, anti-cancer agents, it also would have been obvious to use of these known anticancer agents in the conjugates resulting from the combination of Thanos and Penta.  The formation of kits is obvious since both Thanos and Penta 
With respect to the instructions in the kit, the printed matter on a label or package insert does not lend patentable weight as a limitation of the claimed product, composition, or article of manufacture, absent a functional relationship between the label or package insert and the product, composition, or article of manufacture.
	See In re Haller 73 USPQ 403 (CCPA 1947), where it is held that application of printed matter to old article cannot render the article patentable.  In the opinion text of In re Haller, it is stated that: Whether the statement of intended use appears merely in the claim or in a label on the product is immaterial so far as the question of patentability is concerned...In accordance with the patent statutes, an article or composition of matter, in order to patentable, must not only be useful and involve invention, but must also be new.  If there is no novelty in an article or composition itself, then a patent cannot be properly granted on the article or composition, regardless of the use for which it is intended.  The difficulty is not that there can never be invention in discovering a new process involving the use of an old article, but that the statues make no provision for patenting of an article or composition which is not, in and of itself, new. 
	Also see In re Venezia 189 USPQ 49 (CCPA 1976), where kits are drawn to the structural attributes of interrelated component parts and not to activities that may or may not occur.  Further, In re Miller 164 USPQ 46 (CCPA 1969)  and In re Gulak (CA FC)217 USPQ 401 relate to a mathematical device and to a measuring cup respectively.  In each of these cases, the printed matter is considered a patentable 
	It is further noted that the written material in the instructions is not considered to be within the statutory classes and does not carry patentable weight. See MPEP 706.03(a). 
	Thus the instructions for use included in a kit or article manufacture constitute an “intended use” for that kit or article of manufacture. Intended use does not impart patentable weight to a product.  See MPEP 2111.03:
Intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967);   In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963). 
	In the instant case, the claims are drawn to an article of manufacture which comprises a CD74 conjugate, and labeling instructions.  The intended use which is recited on the label or package insert lacks a function relationship to the antibody because the insert or label does not physically or chemically affect the chemical nature no functional relationship exists between the instructions for use and the conjugates. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13, 16-23, 32-34, 37 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 9764039 in view of Thanos US 2014/0046030, Penta et al WO 2016/014434 (priority to 7/22/2014), Kline WO 2016/123582 (priority to 1/30/2015), Hampl et al US 2014/00933495, Park et al EP 953639 and Lonberg et al WO 2016/081748 (priority to 11/21/2014).  Since Thanos ‘039 is the patent that issued from Thanos ‘187, for brevity, all citations made in the rejection below will be to the ‘187 document unless otherwise stated.
The claims of Thanos are directed to antibody drug conjugates comprising antibodies of the IgG class comprising substitution at at least HC 404 with a non-natural amino acids wherein the non-natural amino acid is selected from the group consisting of p-acetyl-L-phenylalanine, O-methyl-L- tyrosine, an -3-(2-naphthyl)alanine, 3-methyl-phenylalanine, O-4-allyl-L-tyrosine, 4-propyl-L- tyrosine, a tri-O-acetyl-GcNAc3-serine, L-Dopa, fluorinated phenylalanine, isopropyl-L- phenylalanine, p-azido-L-phenylalanine, p-acyl-L- phenylalanine, p-benzoyl-L-phenylalanine, L-phosphoserine, p-azidomethyl-L-phenyalanine, compound 56, phosphonoserine, 010-9232-5765/5/AMERICAS2phosphonotyrosine, p-iodo-phenylalanine, p-bromophenylalanine, p-amino-L-phenylalanine, isopropyl-L-phenylalanine, and p-propargyloxy-phenylalanine.
The only difference between the reference and the instant invention is the antibodies of CD74, wherein the antibodies comprise HCDRs of SEQ ID NO. 1 or 33, 65 or 97 and 129, LCDRs of SEQ ID NO. 161, 181 and 129, VH of SEQ ID NO. 236 and VL of SEQ ID NO. 256, the conjugate comprising formulas of claim 6, the antibodies 
Thanos et al ‘030 disclose antibody drug conjugates using antibodies with non-natural amino acid residues at site specific positions, wherein the site specific mutations are at HC404, HC121, HC180, HC241, HC221, HC136, HC25, HC40, HC 119, HC190, HC222, HC 19, HC52 and HC70 according to Kabat or Chothia numbering and at LC 22, LC7 and LC152 according to Kabat or Chothia numbering (summary, (para 74-123 and Table1 and entire reference).  Substitutions at these specific sites results in antibodies that have advantageous production yields, solubility, binding and/or activity (para 6+, para 130).  The non-natural amino acids can be those selected from the group consisting of p-acetyl-L-phenylalanine, O-methyl-L- tyrosine, an -3-(2-naphthyl)alanine, 3-methyl-phenylalanine, O-4-allyl-L-tyrosine, 4-propyl-L- tyrosine, a tri-O-acetyl-GcNAc3-serine, L-Dopa, fluorinated phenylalanine, isopropyl-L- phenylalanine, p-azido-L-phenylalanine, p-acyl-L- phenylalanine, p-benzoyl-L-phenylalanine, L-phosphoserine, phosphonoserine, 010-9232-5765/5/AMERICAS2phosphonotyrosine, p-iodo-phenylalanine, p-bromophenylalanine, p-amino-L-phenylalanine, isopropyl-L-phenylalanine, and p-propargyloxy-phenylalanine (para. 136-231 , 145, 170 and page 42 (compound 30 is the same as applicant’s compound 30).  The antibodies are linked to variety of difference payloads, including but not limited to maytansines (DM1) and auristatins (MMAE and MMAF)(para. 239-242).  The antibodies can be any antibodies known to those in the art and can be chimeric, fully human or humanized (para 331+). The linkers used in the antibody drug conjugates 
Penta et al disclose antibodies to CD74 wherein the antibody comprises SEQ ID NO. 267 (which has applicant’s SEQ ID NO. 161, 181 and 201), SEQ ID NO. 268 (which is applicant’s SEQ ID NO: 256), SEQ ID NO. 239 (which is applicant’s SEQ ID NO: 236, SEQ ID NO. 294 (which has applicant’s SEQ ID NO: 33, 97 and 129) and SEQ ID NO. 229 (which comprises applicant’s SEQ ID NO: 229) (para 59-241. Summary and entire reference).  The antibodies are of the isotype IgA, IgG, IgD, IgE or IgM (para 27), can be fragments such as scFv, Fab, F(ab’)2, Fv, etc (para 32-37), can be monoclonal, chimeric, humanized or human (para 37-42), and can have thermostabilities (Tm2, Tm1) which are the same as applicant’s claims 32-33 and these Tms refer to aglycosylated antibodies (para 242-244).  The antibodies can also be formed into kits (para 312).  The antibodies are used for the treatment of cancer (para 307-309).
Kline et al disclose hemisterlins conjugation therapy wherein the payload is hemiasterlin and the conjugations have the formulas of 101a and 101b (which as the same as the structures of applicant’s claim 6—formulas 101a and 101b) and these conjugates are used for the treatment of cancer (summary and entire reference)
Hampl et al discloses that therapeutics moieties such as maytansines (DM1), auristatin (MMAE, MMAF) and amanitins (para 236) are known in the art are cytotoxic, 
Constant regions of applicant’s SEQ ID NO: 304 and 305 are well known in the art.  Lonberg et al discloses SEQ ID NO: 127 and 131 (which are applicant’s constant regions of SEQ ID NO 304-305, respectively).  Park et al discloses SEQ ID NO. 22 and 20 (which are applicant’s constant regions of SEQ ID NO 304-305, respectively).  
Since Thanos claims antibody drug conjugates comprising substitution at at least HC404 with non-natual amino acids and since Thanos ‘030 discloses that such antibodies can also have substitutions with non-natrual amino acids at HC121, HC180, HC241, HC221, HC136, HC25, HC40, HC 119, HC190, HC222, HC 19, HC52 and HC70 according to Kabat or Chothia numbering and at LC 22, LC7 and LC152 according to Kabat or Chothia numbering and that these substitutions results in antibodies that have advantageous production yields, solubility, binding and/or activity and that antibodies that are known in the art can be used, and since Penta discloses that antibodies to CD74 (the same antibodies as claimed by applicant, including the same isotype, same fragments and same thermostabilities) are known in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the antibodies of Penta in the conjugates of Thanos with the expected benefit of getting antibodies with advantageous production yields, solubility, binding and/or activity.  Since Kline discloses that hemiasterlin conjugation therapy using compounds 101a and 101b (which are the same as applicant’s compounds 101a and 101b) are known in the cancer treatment art, it also would have been obvious to use the compounds of 101a and 101b in the conjugates resulting from 
With respect to the instructions in the kit, the printed matter on a label or package insert does not lend patentable weight as a limitation of the claimed product, composition, or article of manufacture, absent a functional relationship between the label or package insert and the product, composition, or article of manufacture.
	See In re Haller 73 USPQ 403 (CCPA 1947), where it is held that application of printed matter to old article cannot render the article patentable.  In the opinion text of In re Haller, it is stated that: Whether the statement of intended use appears merely in the claim or in a label on the product is immaterial so far as the question of patentability is concerned...In accordance with the patent statutes, an article or composition of matter, in order to patentable, must not only be useful and involve invention, but must also be new.  If there is no novelty in an article or composition itself, then a patent cannot be properly granted on the article or composition, regardless of the use for which it is intended.  The difficulty is not that there can never be invention in discovering a new process involving the use of an old article, but that the statues make no provision for patenting of an article or composition which is not, in and of itself, new. 
In re Venezia 189 USPQ 49 (CCPA 1976), where kits are drawn to the structural attributes of interrelated component parts and not to activities that may or may not occur.  Further, In re Miller 164 USPQ 46 (CCPA 1969)  and In re Gulak (CA FC)217 USPQ 401 relate to a mathematical device and to a measuring cup respectively.  In each of these cases, the printed matter is considered a patentable distinction because the function of the device depends upon the printed matter itself which is a part of the substrate; without the printed indicia or numbers, the substrates lose their function.  Such is not the case with the instantly claimed articles.  The antibodies of the claimed articles remain fully functional absent the labeling or printed instructions for use. 
	It is further noted that the written material in the instructions is not considered to be within the statutory classes and does not carry patentable weight. See MPEP 706.03(a). 
	Thus the instructions for use included in a kit or article manufacture constitute an “intended use” for that kit or article of manufacture. Intended use does not impart patentable weight to a product.  See MPEP 2111.03:
Intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as 
	In the instant case, the claims are drawn to an article of manufacture which comprises a CD74 conjugate, and labeling instructions.  The intended use which is recited on the label or package insert lacks a function relationship to the antibody because the insert or label does not physically or chemically affect the chemical nature of the antibody within the article of manufacture, and furthermore, the antibody can still be used by the skilled artisan for other purposes.  Therefore the conjugates which are comprised within the article of manufacture are unpatentable over the prior art conjugates, because they function equally effectively with or without the labeling, and accordingly no functional relationship exists between the instructions for use and the conjugates. 





Claims 1-13, 16-23, 32-34, 37 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 9738724 in view of Thanos US 2015/0017187, Penta et al WO 2016/014434 (priority to 7/22/2014), Kline WO 2016/123582 (priority to 1/30/2015), Hampl et al US 2014/00933495, Park et al EP 953639 and Lonberg et al WO 2016/081748 (priority to 11/21/2014).  Since 
The claims of Thanos are directed to antibody drug conjugates comprising antibodies of the IgG class comprising substitution at at least HC 404 with a non-natural amino acids wherein the non-natural amino acid is selected from the group consisting of p-acetyl-L-phenylalanine, O-methyl-L- tyrosine, an -3-(2-naphthyl)alanine, 3-methyl-phenylalanine, O-4-allyl-L-tyrosine, 4-propyl-L- tyrosine, a tri-O-acetyl-GcNAc3-serine, L-Dopa, fluorinated phenylalanine, isopropyl-L- phenylalanine, p-azido-L-phenylalanine, p-acyl-L- phenylalanine, p-benzoyl-L-phenylalanine, L-phosphoserine, phosphonoserine, 010-9232-5765/5/AMERICAS2phosphonotyrosine, p-iodo-phenylalanine, p-bromophenylalanine, p-amino-L-phenylalanine, isopropyl-L-phenylalanine, and p-propargyloxy-phenylalanine.
The only difference between the reference and the instant invention is the antibodies of CD74, wherein the antibodies comprise HCDRs of SEQ ID NO. 1 or 33, 65 or 97 and 129, LCDRs of SEQ ID NO. 161, 181 and 129, VH of SEQ ID NO. 236 and VL of SEQ ID NO. 256, the conjugate comprising formulas of claim 6, the antibodies comprising contact regions of SEQ ID NO. 304 and 305, the antibodies being aglycosylated or having the Tm1 or Tm2 of claims 32-33 and the payloads being amantins, hemiasterlin, auristatins or maytansines and the other substitution sites of claim 1.
Thanos et al ‘187 disclose antibody drug conjugates using antibodies with non-natural amino acid residues at site specific positions, wherein the site specific mutations are at HC404, HC121, HC180, HC241, HC221, HC136, HC25, HC40, HC 119, HC190, HC222, HC 19, HC52 and HC70 according to Kabat or Chothia numbering and at LC 
Penta et al disclose antibodies to CD74 wherein the antibody comprises SEQ ID NO. 267 (which has applicant’s SEQ ID NO. 161, 181 and 201), SEQ ID NO. 268 
Kline et al disclose hemisterlins conjugation therapy wherein the payload is hemiasterlin and the conjugations have the formulas of 101a and 101b (which as the same as the structures of applicant’s claim 6—formulas 101a and 101b) and these conjugates are used for the treatment of cancer (summary and entire reference)
Hampl et al discloses that therapeutics moieties such as maytansines (DM1), auristatin (MMAE, MMAF) and amanitins (para 236) are known in the art are cytotoxic, anti-cancer agents and can be used in conjugation therapy for the treatment of hjyperproliferative disorders (also see entire reference).
Constant regions of applicant’s SEQ ID NO: 304 and 305 are well known in the art.  Lonberg et al discloses SEQ ID NO: 127 and 131 (which are applicant’s constant regions of SEQ ID NO 304-305, respectively).  Park et al discloses SEQ ID NO. 22 and 20 (which are applicant’s constant regions of SEQ ID NO 304-305, respectively).  

With respect to the instructions in the kit, the printed matter on a label or package insert does not lend patentable weight as a limitation of the claimed product, composition, or article of manufacture, absent a functional relationship between the label or package insert and the product, composition, or article of manufacture.
	See In re Haller 73 USPQ 403 (CCPA 1947), where it is held that application of printed matter to old article cannot render the article patentable.  In the opinion text of In re Haller, it is stated that: Whether the statement of intended use appears merely in the claim or in a label on the product is immaterial so far as the question of patentability is concerned...In accordance with the patent statutes, an article or composition of matter, in order to patentable, must not only be useful and involve invention, but must also be new.  If there is no novelty in an article or composition itself, then a patent cannot be properly granted on the article or composition, regardless of the use for which it is intended.  The difficulty is not that there can never be invention in discovering a new process involving the use of an old article, but that the statues make no provision for patenting of an article or composition which is not, in and of itself, new. 
	Also see In re Venezia 189 USPQ 49 (CCPA 1976), where kits are drawn to the structural attributes of interrelated component parts and not to activities that may or may not occur.  Further, In re Miller 164 USPQ 46 (CCPA 1969)  and In re Gulak (CA FC)217 USPQ 401 relate to a mathematical device and to a measuring cup respectively.  In each of these cases, the printed matter is considered a patentable distinction because the function of the device depends upon the printed matter itself 
	It is further noted that the written material in the instructions is not considered to be within the statutory classes and does not carry patentable weight. See MPEP 706.03(a). 
	Thus the instructions for use included in a kit or article manufacture constitute an “intended use” for that kit or article of manufacture. Intended use does not impart patentable weight to a product.  See MPEP 2111.03:
Intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967);   In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963). 
	In the instant case, the claims are drawn to an article of manufacture which comprises a CD74 conjugate, and labeling instructions.  The intended use which is recited on the label or package insert lacks a function relationship to the antibody because the insert or label does not physically or chemically affect the chemical nature of the antibody within the article of manufacture, and furthermore, the antibody can still no functional relationship exists between the instructions for use and the conjugates. 


Claims 1-23, 32-33, 37 and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 45, 50-51, 53, 58-65, 68-69, 74-75, 80 and 83-87 of copending Application No. 16633566 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the antibody drug conjugates used in the method claims of the reference application include those that are claimed in the instant application.   Additionally, the scope of the conjugates in the reference application is broader in that it includes any anti-CD74 antibody whereas the conjugates in the instant application are limited by sequence of CDR-H3.  The sequences are the same in both applications.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



s 1-23, 32-34, 37 and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 45, 50-51, 53, 58-65, 68-69, 74-75, 80 and 83-87 of copending Application No. 16633566 in view of Thanos et al US 2015/0017187.
The claims of 16633566 have been discussed above.
The only difference between the ‘566 application and the instant set of claims is the formation of a kit.
Thanos et al ‘187 disclose antibody drug conjugates using antibodies with non-natural amino acid residues at site specific positions, wherein the site specific mutations are at HC404, HC121, HC180, HC241, HC221, HC136, HC25, HC40, HC 119, HC190, HC222, HC 19, HC52 and HC70 according to Kabat or Chothia numbering and at LC 22, LC7 and LC152 according to Kabat or Chothia numbering (summary, (para 95-162 and entire reference).  Substitutions at these specific sites results in antibodies that have advantageous production yields, solubility, binding and/or activity (para 6+, para 130).  The non-natural amino acids can be those selected from the group consisting of p-acetyl-L-phenylalanine, O-methyl-L- tyrosine, an -3-(2-naphthyl)alanine, 3-methyl-phenylalanine, O-4-allyl-L-tyrosine, 4-propyl-L- tyrosine, a tri-O-acetyl-GcNAc3-serine, L-Dopa, fluorinated phenylalanine, isopropyl-L- phenylalanine, p-azido-L-phenylalanine, p-acyl-L- phenylalanine, p-benzoyl-L-phenylalanine, L-phosphoserine, p-azidomethyl-L-phenyalanine, compound 56, phosphonoserine, 010-9232-5765/5/AMERICAS2phosphonotyrosine, p-iodo-phenylalanine, p-bromophenylalanine, p-amino-L-phenylalanine, isopropyl-L-phenylalanine, and p-propargyloxy-phenylalanine (para. 174-295  and page 47 (compound A6 is the same as applicant’s compound 56 and see claims 34-36 of US 
Since Thanos et al and the claims of the ‘566 application are directed to the same conjugates and since Thanos et al discloses the formation of a kit using the conjugates, it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to use the conjugates of the ‘566 application is a kit.
With respect to the instructions in the kit, the printed matter on a label or package insert does not lend patentable weight as a limitation of the claimed product, composition, or article of manufacture, absent a functional relationship between the label or package insert and the product, composition, or article of manufacture.
	See In re Haller 73 USPQ 403 (CCPA 1947), where it is held that application of printed matter to old article cannot render the article patentable.  In the opinion text of In re Haller, it is stated that: Whether the statement of intended use appears merely in the claim or in a label on the product is immaterial so far as the question of patentability is concerned...In accordance with the patent statutes, an article or composition of matter, in order to patentable, must not only be useful and involve invention, but must also be new.  If there is no novelty in an article or composition itself, then a patent cannot be properly granted on the article or composition, regardless of the use for which it is intended.  The difficulty is not that there can never be invention in discovering a new process involving the use of an old article, but that the statues make no provision for patenting of an article or composition which is not, in and of itself, new. 
	Also see In re Venezia 189 USPQ 49 (CCPA 1976), where kits are drawn to the structural attributes of interrelated component parts and not to activities that may or may not occur.  Further, In re Miller 164 USPQ 46 (CCPA 1969)  and In re Gulak (CA FC)217 USPQ 401 relate to a mathematical device and to a measuring cup respectively.  In each of these cases, the printed matter is considered a patentable distinction because the function of the device depends upon the printed matter itself which is a part of the substrate; without the printed indicia or numbers, the substrates lose their function.  Such is not the case with the instantly claimed articles.  The antibodies of the claimed articles remain fully functional absent the labeling or printed instructions for use. 
	It is further noted that the written material in the instructions is not considered to be within the statutory classes and does not carry patentable weight. See MPEP 706.03(a). 
	Thus the instructions for use included in a kit or article manufacture constitute an “intended use” for that kit or article of manufacture. Intended use does not impart patentable weight to a product.  See MPEP 2111.03:
Intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must 
	In the instant case, the claims are drawn to an article of manufacture which comprises a CD74 conjugate, and labeling instructions.  The intended use which is recited on the label or package insert lacks a function relationship to the antibody because the insert or label does not physically or chemically affect the chemical nature of the antibody within the article of manufacture, and furthermore, the antibody can still be used by the skilled artisan for other purposes.  Therefore the conjugates which are comprised within the article of manufacture are unpatentable over the prior art conjugates, because they function equally effectively with or without the labeling, and accordingly no functional relationship exists between the instructions for use and the conjugates. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834.  The examiner can normally be reached on M-Th 6:30am to 4pm Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sheela J. Huff/Primary Examiner, Art Unit 1643